*638Contrary to the husband’s contention, we find that the Supreme Court did not improvidently exercise its discretion in imposing sanctions against him for frivolous motion practice. Although the record indicates that the wife agreed to withdraw her application to hold the husband in contempt of court for his failure to comply with Domestic Relations Law § 253, the wife did not consent to modify the parties’ divorce judgment to remove the provision directing the husband to comply with Domestic Relations Law § 253. Since the filing of a sworn statement that he had removed all religious barriers to the wife’s remarriage is required by Domestic Relations Law § 253, and since the wife clearly did not consent to dispense with this statutory requirement, we agree with the Supreme Court that the husband’s motion was frivolous. Moreover, the injunction imposed by the court was an appropriate judicial response under the circumstances (see, Ultracashmere House v Kenston Warehousing Corp., 166 AD2d 386; Schussler v Schussler, 123 AD2d 618; Gabrelian v Gabrelian, 108 AD2d 445; Sassower v Signorelli, 99 AD2d 358). Kunzeman, J. P., Eiber, Miller and Ritter, JJ., concur.